DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "421", “422b” and "422c" have been used to designate “a top member”, “a first connecting section”, and “a second connecting section”.  However, the reference characters all point to a single structure in FIG. 7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the top member includes a first connecting section for holding the supporting seat and a second connecting section for connecting the printing plate”.  It is unclear how the top member (421; FIG. 7) performs the function as claimed by being a flat plate.  The top member shown in FIG. 7 is merely a flat piece that is sandwich between the printing plate and the supporting seat.  How does a flat plate connect to the printing plate and holding the support seat? To further prosecution, the Examiner will examine the limitations as claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Adner et al. (US Publication 2017/0313054; hereinafter Adner) in view of Bruno et al. (US Publication 2005/0183604; hereinafter Bruno).
With regards to claim 1, Adner teaches a thermostatic color ink cup pad printer, comprising: 
an ink cup mechanism (including 20, a part of 22, 23-24) including an ink cup assembly (24) and a first driving source (a part of 22 and 23), and the first driving source being capable of selectively driving the ink cup assembly to perform a first movement to move horizontally (arrow B; [0042]; FIG. 2-3) or to perform a second movement to move vertically; 
a printing mechanism including a printing pad (30) and a second driving source (a part of 22 controlling the up-and-down movement; [0042]), and the second driving source being capable of driving the printing pad (30) to perform a horizontal movement to move horizontally or to perform a vertical movement to move vertically ([0042]; FIG. 3-6); and 
a printing plate mechanism including a printing plate (14) and a base (including a part of 12 and 52), and the printing plate being connected to a top member (top surface of 52) of the base (FIG. 2; [0047]); and 
the pad printer being characterized in that the base (including a part of 12 and 52) further includes a carrying section (including a part of 12 and 52) and a heating section (55) provided in the carrying section (FIG. 9A-C; [0047]); the heat section generating an amount of heat for heating the printing plate, such that the printing plate in contact with the ink cup assembly is maintained at a set temperature and ink in the ink cup assembly in contact with the printing plate is also maintained at the set temperature in the process of pad printing ([0048]); and 
wherein the carrying section (including a part of 12 and 52) includes a supporting seat (52) and the heating section (including 55) includes a heating element (55); the supporting seat being formed with a first receiving recess for receiving the heating element therein (FIG. 9A-C; [0047]).
However, Adner is silent regarding wherein the heating section includes a temperature sensor; the support seat being formed with a second receiving recess for receiving the temperature sensor therein; and the temperature sensor being located in the vicinity of the heating element.
Bruno teaches the heating section includes a temperature sensor (61A); and the temperature sensor (61A) being located in the vicinity of the heating element ([0031]; FIG. 6).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further combine the temperature sensor as taught by Bruno to the heating section as taught by Adner to control the temperature of the ink applied to the printing plate ([0031]; Bruno).  
Furthermore, Adner, as combined with Bruno, is silent regarding the support seat being formed with a second receiving recess for receiving the temperature sensor therein.
Since Bruno teaches the temperature sensor (61A; FIG. 6; Bruno) is located in the vicinity of the heating element ([0031]; Bruno) and Adner teaches the heating element is located in a recess (FIG. 9A-C; Adner).  It would be obvious to place the temperature sensor close to the heating element to accurately detect the temperature of the heating section.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the temperature sensor in a second receiving recess similar to the first receiving recess such that the temperature sensor is located in the vicinity of the heating element as taught by Adner, as combined with Bruno, to accurately detect the temperature of the heating section.
With regards to claim 4, Adner, as combined with Bruno, teaches (citations to Adner unless specified otherwise) the thermostatic color ink cup pad printer as claimed in claim 1, wherein the first receiving recess includes a first wiring zone (wiring portion of 55 outside of 52) communicating with an outer edge of the supporting seat (52) and a first closed zone (zone where 55 is located within 52; FIG. 9A-C) communicating with the first wiring zone.
With regards to claim 5, Adner, as combined with Bruno, teaches (citations to Adner unless specified otherwise) thermostatic color ink cup pad printer as claimed in claim 4, wherein the second receiving recess includes a second wiring zone (wiring connection to 61A of Bruno, which is modified to be located within 52 of Adner) communicating with an outer edge of the supporting seat (52) and a second closed zone (zone where 61A of Bruno modified to be near 55 of Adner within feature 52 (FIG. 9; Adner)) communicating with the second wiring zone.
With regards to claim 6, Adner, as combined with Bruno, teaches (citations to Adner unless specified otherwise) thermostatic color ink cup pad printer as claimed in claim 1, further comprising a machine body (36), the machine body includes a human-machine interface (front portion of 36 near 38; FIG. 1); the human-machine interface being electrically connected to the first driving source, the second driving source and the heating section, so that a user may complete ink temperature setting and overall pad printing setting directly at the human-machine interface ([0044]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Adner et al. (US Publication 2017/0313054; hereinafter Adner) in view of Bruno et al. (US Publication 2005/0183604; hereinafter Bruno), and further in view of Chojnacki (US Patent 5,272,973).
With regards to claim 2, Adner, as combined with Bruno, teaches the thermostatic color ink cup pad printer as claimed in claim 1.
However, Adner, as combined with Bruno, is silent regarding wherein the top member includes a first connecting section for holding the supporting seat and a second connecting section for connecting the printing plate.
Chojnacki teaches an arrangement for adjustably and removably mounting a printing plate (30) wherein the arrangement has a top member (122) includes a first connecting section (“tongue and slot-type formation”) for holding the supporting seat (116) and a second connecting section (132, 134) for connecting the printing plate (30; FIG. 6-7; col. 5, lines 17-40).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further combine the top member as taught by Chojnacki to support the printing plate of Adner, as combined with Bruno, “for adjustably and removably mounting the printing plate (col. 5, lines 17-40; Chojnacki).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Adner et al. (US Publication 2017/0313054; hereinafter Adner) in view of Bruno et al. (US Publication 2005/0183604; hereinafter Bruno), and further in view of Lestrange et al. (US Publication 2019/0329582; hereinafter Lestrange).
With regards to claim 3, Adner, as combined with Bruno, teaches the thermostatic color ink cup pad printer as claimed in claim 1.  
However, Adner, as combined with Bruno, is silent regarding wherein the heating element is a silicone heating pad for maintaining the base and the ink cup assembly at the set temperature.
Lestrange teaches a heating element (54) wherein the heading element is a silicone heating pad (0036]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace one known type of heating element as taught by Adner, as combined with Bruno, with another known type of heating element as taught by Lestrange with reasonable expectation of providing heat as originally intended.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Adner et al. (US Publication 2017/0313054; hereinafter Adner) in view of Bruno et al. (US Publication 2005/0183604; hereinafter Bruno), and further in view of Hitchcock (US Publication 2007/0144364).
With regards to claim 7, Adner, as combined with Bruno, teaches the thermostatic color ink cup pad printer as claimed in claim 6.
However, Adner, as combined with Bruno, is silent regarding wherein the machine body includes a communication device; the communication device being connectable to an external electronic device, so that the pad printer can be remotely operated and controlled at the external electronic device.
Hitchcock teaches a pad printer similar to Adner, wherein the pad printer includes a communication device; the communication device (120) being connectable to an external electronic device (132), so that the pad printer can be remotely operated and controlled at the external electronic device ([0023]; FIG. 1).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further combine the teaching of Hitchcock to the pad printer of Adner, as combined with Bruno, to enable remote control of the pad printing processes ([0031]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN D. MEIER can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QXN/            Examiner, Art Unit 2853                                                                                                                                                                                            
/JENNIFER BAHLS/            Primary Examiner, Art Unit 2853